Name: Commission Regulation (EEC) No 1664/93 of 29 June 1993 setting out the information to be provided by the Member States concerning the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  executive power and public service;  farming systems
 Date Published: nan

 No L 158/1930 . 6 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1664/93 of 29 June 1993 setting out the information to be provided by the Member States concerning the support system for producers of certain arable crops Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 364/93 (2), and in particular Article 12 thereof, Whereas the Commission must possess in good time the statistical information required to guarantee monitoring of the support system for producers of certain arable crops, in particular information relating to area ; whereas Member States possess such information through the applications made by producers ; whereas, therefore, provision should be made for a uniform and regular communication from the Member States to the Commis ­ sion containing the required information, firstly as an estimate and later on a definitive basis ; Whereas Commission Regulations (EEC) No 2294/92 (3), as last amended by Regulation (EEC) No 819/93 (4) and (EEC) No 2295/92 (^ as amended by Regulation (EEC) No 2891 /92 (6), provide for communications detailing certain information relating to oil seeds and protein crops ; whereas, with a view to simplifying administration, those communications should be replaced by a single communication for all arable crops ; HAS ADOPTED THIS REGULATION : Article I The Member States shall communicate to the Commis ­ sion the information listed in the arables described in the Annex hereto and in accordance with the standardized format described therein . They shall communicate provi ­ sional information at the latest by 15 September of the marketing year in progress and definitive information at the latest by the following 15 January. Article 2 Article 9 and Annex VI to Regulation (EEC) No 2294/92 and Article 6 and the Annex to Regulation (EEC) No 2295/92 are hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 42, 19. 2. 1993, p . 3 . 0 OJ No L 221 , 6. 8 . 1992, p . 22. (4) OJ No L 85, 6 . 4. 1993, p. 13 . 0 OJ No L 221 , 6. 8 . 1992, p. 28 . 6 OJ No L 288 , 3 . 10. 1992, p. 10 . No L 158/20 Official Journal of the European Communities 30 . 6. 93 ANNEX The information is to be presented in the form of a series of tables drawn up in accordance with the model described below :  a first group of tables establishing the information at the production region level within the meaning of Article 3 of Regulation (EEC) No 1765/92,  a second group of tables establishing the information for each base area region within the meaning of Regulation (EEC) No 845/93,  a single table containing a summary of the information for each Member State. The tables are to be transmitted both as hard copy and in computerized form. T A B L E O F IN F O R M A T IO N N A M E O F T H E R E G IO N :. D A T E l l G en er al sc he m e l Si m pl ifi ed sc he m e l To tal nu m be r of ap pl ic at io ns : I To ta l nu m be r of ap pl ic at io ns : Cr op N o Yi eld (t/ ha ) A re a (h a) Y ie ld (t/ ha ) A re a (h a) I T ot al N o t irr ig ate d Irr ig at ed T ot al N o t irr ig at ed Irr ig at ed T ot al N o t irr ig ate d Irr ig at ed T ot al N o t irr ig at ed Irr ig at ed I (a) (b ) (c ) (d ) (e) (0 (g ) (h ) (i) 0) (k ) (1) 30 . 6 . 93 Official Journal of the European Communities No L 158/21 D ur um w he at tra di tio na l zo ne 1 M aiz e in se pa ra te yi eld zo ne 2 O th er ce re al s 3 T ot al ce re al s of w hi ch : 4 sil ag e 5 So ya 6 O il- se ed ra pe 7 Su nf lo w er 8 T ot al oi ls ee ds 9 To ta l pr ot ei n 10 T ot al no n- te xt il e fla x 11 R ot at io na l se t-a si de : 12     ¢     of w hi ch no n- fo od 13         N on -r ot at io na l se t- as id e : 14         of w hi ch no n- fo od 15         Fi ve -y ea r se t-a sid e 16           (R eg ul at io n (E EC ) N o 23 28 /9 1) T ot al se t- as id e 17        Ar ab le cr op s de cla re d fo dd er ar ea s fo r be ef an d sh ee p 18 pr em iu m s Pe as 19 (A rti cle 3 of Re gu lat io n (E EC ) N o 37 38 /9 2) T ot al 20       No L 158/22 Official Journal of the European Communities 30 . 6. 93 Formulae for land areas : 4=1+2+3 9 - 6 + 7 + 8 17 - 12 + 14 + 16 20 = 4 + 9 + 10 + 11 + 17 + 18 Notes : Each table must name the region in question. The yield is that used for the calculation of aid in accordance with Regulation (EEC) No 1765/92. The distinction between 'non-irrigated' and 'irrigated' should be made only in the case of mixed regions. In that case : d  e + f and j &lt;- k + 1 Line 1 only concerns durum wheat eligible for the supplementary aid referred to in Article 4 (3) of Regulation (EEC) No 1765/92. Line 18 corresponds to the areas referred to in the third subparagraph of Article 2 (2) of Regulation (EEC) No 1765/92. Information must also be communicated in respect of those producers who are not applying for the per hectare aid under the support system for certain arable corps (Regulation (CEE) No 1765/92). Line 19 corresponds to peas sown with a view to being harvested in 1993 in accordance with the derogation provided for in Article 3 of Regulation (EEC) No 3738/92. The information in line 10 includes the information in line 19 .